DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
3.	Claims 2 and 24 are objected to because of the following informalities:  
a.	Claim 2, line 3: the term “plane” should be rewritten as --a plane--. 
Appropriate correction is required.
b.	Claim 24, line 3: the term “plane” should be rewritten as --a plane--. 
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “support means” in claims 1 and 23, “projecting means” in claims 4 and 28. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 2, 7 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claims 2, lines 4-6, recites the limitation “the direction of gaseous flow ejection of each of said first and second thruster is normal to plane passing through the surfaces” rendering the claim vague and indefinite. Per the applicant’s disclosure, it is understood that the direction of the gaseous flow ejection of the thrusters is normal to a plane that is parallel to the surfaces of the body such that the thrust direction is perpendicular/normal to a bottom of the body as well as the surfaces of the body. Such as plane “PL” which is defined as the longitudinal plane per specification. Currently, the direction of the ejection per the above mentioned limitation does not accurately reflect the applicant’s disclosure and is therefore considered indefinite since the direction of the ejection can be in a plethora of directions. Similarly, Claim 24 is unclear for the same reasons. 
9.	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-2, 4, 7, 8, 15, 23-26, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2), in view of Robinson (US 20150360755 A1).
12.	Regarding Claim 1, Duru discloses a device for propelling a passenger (Abstract and FIG. 3 discloses a device for propelling a passenger 17), said device comprising: 
a body including a platform comprising surfaces configured to receive respective the foot or shoe of said passenger (FIG. 3 illustrates a body including a platform 32 comprising of a surface configured to receive a respective foot or shoe of said passenger as supported by Col. 18, lines 8-13, Col. 24, lines 26-27, line 66 - Col. 25, line 1); and
 a thrust unit including a first thruster (thrust unit 30/31 including thrusters 34/35 as seen in FIG. 3), wherein: 
said body of the device comprises support means of the thrust unit cooperating with the platform and being arranged to support said thrust unit (Col. 33, lines 9-23 discloses support means 200 of the thrust unit cooperating with platform 32 and arranged to support to the thrust unit 30/31 as seen in FIGS. 3 and 20), and 
said body and said thrust unit are arranged so that the surface of the platform is positioned on opposite sides of the thrust unit (the arrangement of the body and thrust unit 30/31 are arranged such that the surface of platform 32 is positioned on opposite sides of thrust unit 30/31 as seen in FIG. 3)

Robinson discloses a forward propeller hover board (Robinson Abstract and FIGS. 38-42 and 51-55), comprising a body including a platform comprising surfaces configured to receive respective the foot or shoe of said passenger (paras. [0118] and [0125]; boot mounting pods B1/B2 of respective surfaces of platforms 3801 and 5100 for receiving a respective foot or shoe of a passenger), and said body and thrust unit arranged so that surfaces of the platform are positioned on opposite sides of the thrust unit such that the thrust unit is disposed inboard with respect to the platform relative to the surfaces (paras. [0118] and [0125]; thrust unit 3806/3807 as well as thrust unit 5101/5102 disposed inboard relative to respective platforms 3801 and 5100 as well as respective surfaces B1/B2 of each platform).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the modify the invention of Duru as taught by Robinson such that the platform comprising surfaces configured to receive respective the foot or shoe of said passenger, and said body and said thrust unit are arranged so that surfaces of the platform are positioned on opposite sides of the thrust unit such that the thrust unit is disposed inboard with respect to the platform relative to the surfaces. In doing so, the passenger is firmly secured to the platform during various stages of flight as well as optimizing the flight characteristics of the platform such that the passenger can efficiently maneuver and propel the platform.  
13.	Regarding Claim 2, modified Duru discloses the device according to claim 1, wherein the thrust unit (30/31) includes a second thruster (Duru second thruster 35), and the direction of gaseous flow ejection of each thruster of said first and second thruster is normal to plane (Duru Col. 12, line 40 - Col. 13, line 39 discloses the direction of gaseous flow ejection of thrusters 34/35 is normal to the platform 32 as seen in FIG. 3) passing through surfaces (Robinson surfaces as seen in FIGS. 38-42 and 51-55). 
Regarding Claim 4, modified Duru (see Duru) discloses the device according to claim 1, wherein the body of said device comprises projecting means arranged to prevent any shock or direct contact between the ground and the thrust unit device of the device (Col. 24, line 61 - Col. 25, line 11 discloses projecting means 33 is arranged and able to prevent any shock or direct contract between the ground and the thrust unit of the device as seen in FIGS. 3 and 20). 
15.	Regarding Claim 7, modified Duru discloses (see Duru) the device according to claim 2, wherein the first and second thrusters of the thrust unit are arranged counter-rotating (Col. 10, lines 10-12 discloses counter rotating thrusters 34/35).
16.	Regarding Claim 8, modified Duru discloses (see Duru) the device according to claim 1, wherein the thrust unit (30/31) includes a second thruster (35), and the support means (200) is arranged to keep the first and second thrusters parallel (FIG. 20 illustrates parallel thrusters 34/35 with respect to an axis which can extend through the center of supper means 200).
17.	Regarding Claim 15, modified Duru (see Duru) discloses the device according to claim 1, comprising a man/machine interface of instructions translating a gesture of the passenger into an instruction (Col. 28, lines 54-66 discloses a man/machine interface defined as a controller configured to translate a gesture of the passenger into instructions as seen in FIG. 14), and generating a power command of the thrust unit based on said produced instruction (the electrical interface between the controller and the device via a wire which allows for the processing of produced instructions including an accelerator 141 and an extrusion 142 for generating a power command of thrusters 34/35 of thrust unit 30/31 based on instructions from passenger 17).
18.	Regarding Claim 23, Duru discloses a device for propelling a passenger (Duru Abstract and FIG. 3 discloses a device for propelling a passenger 17), said device comprising:
	a body including a platform arranged to accommodate said passenger (FIG. 3 illustrates a body including a platform 32 for accommodating passenger 17); and
(30/31) including a first thruster (34), wherein:
	said body of the device comprises support means of the thrust unit cooperating with the platform and being arranged to support said thrust unit (Col. 33, lines 9-23 discloses support means 200 of the thrust unit 30/31 cooperating with platform 32 and arranged to support to the thrust unit 30/31as seen in FIGS. 3 and 20), and
	said body and said thrust unit are arranged so that the platform includes footrests positioned relative the thrust unit (footrests 15/16 on platform 32 relative to the thrust unit 30/31 as seen in FIG. 3).
	Duru is silent regarding the thrust unit is disposed inboard with respect to the platform relative to the footrests. 
Robinson discloses a forward propeller hover board (Robinson Abstract and FIGS. 38-42 and 51-55), comprising said body and said thrust unit are arranged so that the platform includes footrests positioned on opposite sides of the thrust unit such that the thrust unit is disposed inboard with respect to the platform relative to the surfaces (paras. [0118] and [0125]; thrust unit 3806/3807 as well as thrust unit 5101/5102 disposed inboard relative to respective platforms 3801 and 5100 as well as respective footrests B1/B2 of each platform).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the modify the invention of Duru as taught by Robinson such that said body and said thrust unit are arranged so that the platform includes footrests positioned on opposite sides of the thrust unit such that the thrust unit is disposed inboard with respect to the platform relative to the surfaces. In doing so, the flight characteristics of the platform as well as the ability of the passenger to efficiently maneuver and propel the platform is thereby optimized. 
19.	 Regarding Claim 24, modified Duru discloses (see Duru) the device according to claim 23, wherein the thrust unit (30/31) includes a second thruster (35), and the direction of gaseous flow (Col. 12, line 40 - Col. 13, line 39 discloses the direction of gaseous flow ejection of thrusters 34/35 is normal to the platform 32 as seen in FIG. 3) passing through the footrests (Robinson footrests disposed on platforms 3801 and 5100 as seen in FIGS. 38-42 and 51-55). 
20.	Regarding Claim 25, modified Duru discloses (see Duru) the device according to claim 24, wherein the first and second thrusters of the thrust unit are arranged counter-rotating (Col. 10, lines 10-12 discloses counter rotating thrusters 34/35).
21.	Regarding Claim 26, modified Duru discloses (see Duru) the device according to claim 23, wherein the thrust unit (30/31) includes a second thruster (35), and the support means (200) is arranged to keep the first and second thrusters parallel (FIG. 20 illustrates parallel thrusters 34/35 with respect to an axis which can extend through the center of supper means 200).
22.	Regarding Claim 28, modified Duru discloses (see Duru) the device according to claim 23, wherein the body of said device comprises projecting means arranged to prevent any shock or direct contact between the ground and the thrust unit device of the device (Col. 24, line 61 - Col. 25, line 11 discloses projecting means 33 is arranged and able to prevent any shock or direct contract between the ground and the thrust unit of the device as seen in FIGS. 3 and 20).  
23.	Regarding Claim 33, modified Duru discloses (see Duru) the device according to claim 23, comprising a man/machine interface of instructions translating a gesture of the passenger into an instruction (Col. 28, lines 54-66 discloses a man/machine interface defined as a controller configured to translate a gesture of the passenger into instructions as seen in FIG. 14), and generating a power command of the thrust unit based on said produced instruction (the electrical interface between the controller and the device via a wire which allows for the processing of produced instructions including an accelerator 141 and an extrusion 142 for generating a power command of thrusters 34/35 of thrust unit 30/31 based on instructions from passenger 17).
24.	Claims 6 and 29 rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) and Robinson (US 20150360755 A1) as applied to Claims 1 and 23 above, and further in view of O’Roark (US 20080142644 A1).
25.	Regarding Claim 6, modified Duru discloses the device according to claim 1. 
	Modified Duru is silent regarding a turbojet 
	O’Roark discloses a flight apparatus (O’Roark Abstract and FIG. 1) including turbojet thrusters (paras. [0030] and [0046] discloses thrusters 12 being jet engines, by definition a jet engine is a turbojet).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by O’Roark such that said first thruster is a turbojet. Such addition would enhance the invention by providing means for generating thrust via a high exhaust speed. 
26.	Regarding Claim 29, modified Duru discloses the device according to claim 23.	
	Modified Duru is silent regarding a turbojet. 
O’Roark discloses a flight apparatus (O’Roark Abstract and FIG. 1) including turbojet thrusters (paras. [0030] and [0046] discloses thrusters 12 being jet engines, by definition a jet engine is a turbojet).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by O’Roark such that said first thruster is a turbojet. Such addition would enhance the invention by providing means for generating thrust via a high exhaust speed. 

27.	Claims 10, 16, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) and Robinson (US 20150360755 A1) as applied to Claims 1 and 23 above, and further in view of Ishiba (US 6969027 B2).
28.	Regarding Claim 10, modified Duru discloses the device according to claim 1.
	Modified Duru is silent regarding a fairing.
	Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1) including a fairing (1) integral with or attached to the platform (1a) and arranged to prevent any contact between the thrust unit and the passenger (Col. 7, lines 53-62 discloses a thrust unit comprising of main turbine 33 and propellers 34, and FIG. 1 illustrates the arrangement of fairing 1 with respect to passenger 30 such that contact between the thrust unit and the passenger 30 is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that a fairing, cooperating with the platform or constituting with said platform a single physical entity, arranged to prevent any contact between the thrust unit and the passenger. Such addition would enhance the invention by providing an arrangement so as to allow the passenger to safely control the device from a position appropriately placed away from the thrusters such that the thrust generated would not jeopardize the safety of the passenger. 
29.	Regarding Claim 16, modified Duru discloses the device according to claim 15. 
	Modified Duru is silent regarding an attitude and/or trajectory sensor. 
Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1), including wherein the power command is generated further based on an attitude and/or trajectory of the device (Col. 8, lines 34-51 and FIG. 15 disclose a control unit 7 comprising of an attitude sensor 7c in communication with a control stick, central controller, power control unit and propulsion device as such achieving the power command is generated further based on the attitude of the device).

30.	Regarding Claim 30, modified Duru discloses the device according to claim 23.
	Modified Duru is silent regarding a fairing.
	Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1) including a fairing (1) integral with or attached to the platform (1a) and arranged to prevent any contact between the thrust unit and the passenger (Col. 7, lines 53-62 discloses a thrust unit comprising of main turbine 33 and propellers 34, and FIG. 1 illustrates the arrangement of fairing 1 with respect to passenger 30 such that contact between the thrust unit and the passenger 30 is prevented).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that a fairing, cooperating with the platform or constituting with said platform a single physical entity, arranged to prevent any contact between the thrust unit and the passenger. Such addition would enhance the invention by providing an arrangement so as to allow the passenger to safely control the device from a position appropriately placed away from the thrusters such that the thrust generated would not jeopardize the safety of the passenger. 
31.	Regarding Claim 34, modified Duru discloses the device according to claim 33.
	Modified Duru is silent regarding an attitude and/or trajectory sensor. 
Ishiba discloses a vertical takeoff and landing apparatus (Ishiba Abstract and FIG. 1), including wherein the power command is generated further based on an attitude and/or trajectory of the device (Col. 8, lines 34-51 and FIG. 15 disclose a control unit 7 comprising of an attitude sensor 7c in communication with a control stick, central controller, power control unit and propulsion device as such achieving the power command is generated further based on the attitude of the device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Ishiba such that the power command is generated further based on an attitude and/or trajectory of the device. Such addition would enhance the invention by providing means for allowing the passenger to ascertain the orientation of device in flight and command instructions to the thrusters for repositioning the device as deemed necessary. 

32.	Claims 12 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Duru (US 10464671 B2) and Robinson (US 20150360755 A1) as applied to Claims 1 and 23 above, and further in view of Kawai (US 20030080242 A1).
33.	Regarding Claim 12, modified Duru discloses the device according to claim 1.
	Modified Duru is silent regarding course-correction secondary thrusters and/or attitude-correction secondary thrusters. 
	Kawai discloses a vertical takeoff and landing aircraft (Kawai Abstract and FIG. 1) including the thrust unit (para. [0048] discloses a thrust unit comprising core engines 3, tilt fan engines 4 as seen in FIG. 1) also comprises course-correction secondary thrusters (paras. [0016] and [0018] discloses the ability to rotate tilt fan engines 4 in all directions and thereby achieving course-correction secondary thrusters).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Kawai such that the thrust 
34.	Regarding Claim 32, modified Duru discloses the device according to claim 23, 
Modified Duru is silent regarding course-correction secondary thrusters and/or attitude-correction secondary thrusters. 
	Kawai discloses a vertical takeoff and landing aircraft (Kawai Abstract and FIG. 1) including the thrust unit (para. [0048] discloses a thrust unit comprising core engines 3, tilt fan engines 4 as seen in FIG. 1) also comprises course-correction secondary thrusters (paras. [0016] and [0018] discloses the ability to rotate tilt fan engines 4 in all directions and thereby achieving course-correction secondary thrusters).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Duru as taught by Kawai such that the thrust unit also comprises course-correction secondary thrusters. Such addition would enhance the invention by providing means so as to allow the passenger to maneuver the device in all directions during flight.

Response to Arguments
Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to the precise position of the footrests/surfaces of the platform relative to the thrust unit, the applicant is kindly invited to review the disclosure of Robinson (US 20150360755 A1), in particular a number of the alternative embodiments that disclose the inboard position of the thrust unit relative to the footrests/surfaces as required per Claims 1 and 23 and cited in the discussion above. Therefore, the rejection is now deemed proper. 

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642